Citation Nr: 1008827	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-06 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1986 to May 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

In her September 2004 claim, the Veteran sought entitlement 
to service connection for PTSD and bipolar disorder.  A 
December 2005 rating decision denied the Veteran's claim for 
both these issues, and the denial of service connection for 
PTSD was continued in the March 2006 rating decision.  
However, the Board notes that the medical evidence in this 
case shows not only diagnoses of PTSD and bipolar disorder 
but also diagnoses of depression and anxiety.  Therefore, the 
Veteran's claim should not have been limited to the specific 
diagnoses of a mental disorder that she had written on her 
application because, although a claimant for disability 
compensation who has no special medical expertise may testify 
as to the symptoms she can observe, she generally is not 
competent to provide a diagnosis that requires the 
application of medical expertise to the facts presented.  
Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 2007).  The RO 
should construe a claim based on the reasonable expectation 
of the non-expert claimant and the evidence developed in 
processing that claim.  Clemons, 23 Vet. App. at 5.  Given 
the various diagnoses shown by the evidence in this case, the 
Board has recharacterized the issue on appeal more broadly as 
one for service connection for an acquired psychiatric 
disorder, to include PTSD, as indicated on the cover page of 
this decision. 

In October 2009, the appellant testified during a video 
conference hearing before the undersigned Veterans Law Judge 
(VLJ), who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand:  To provide the Veteran with a proper 
notice letter, to obtain the Veteran's Social Security 
records, and to afford the Veteran a VA examination.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  These  notice requirements apply to 
all five elements of a service connection claim which 
include:  (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the Veteran was provided a notice 
letter in September 2004, the letter did not include the two 
additional elements outlined in Dingess/Hartman, 19 Vet. App. 
473.  Specifically, the notice letter did not include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Therefore, the Veteran should be provided with this 
additional notice information on remand.  

The Veteran contends that she suffers from a psychiatric 
disorder as a result of two stressful events which occurred 
during active service.  First, she alleges that she was 
abused by her husband during active service.  Among many 
examples of this abuse, she stated that he hit her, burnt her 
uniforms, threw her civilian clothes in a dumpster, and at 
one point beat her so badly she ended up in a Naval hospital 
for six weeks with a concussion and a pierced ear drum.  
Service treatment records include an Emergency Care and 
Treatment form, dated in November 1988, showing that the 
Veteran stated that her husband had thrown her down a flight 
of stairs and that she was sore all over, and that he had 
back-handed her in the left eye and her eye was twitching.  
The examiner noted a chief complaint of "[questionable] 
abuse (spouse)" and on objective examination that her eye 
was bloodshot and appeared to have some swelling on the 
cheekbone.  The Veteran was then referred to another examiner 
whose assessment, after examination, was minor injury 
secondary to trauma.  Although the Veteran later reported, as 
part of her medical history on a December 1991 examination 
report, that she was assaulted in 1988 and treated in a Naval 
hospital, there are no other records among the service 
treatment records indicating further complaints of abuse or 
showing treatment for a concussion or a pierced ear drum.  
However, the Board notes that it does not appear that the RO 
requested inpatient or "clinical" records at the particular 
Naval Hospital in Pensacola.  Although there is presently 
sufficient evidence of record, as discussed below, on which 
to concede that the stressful events the Veteran alleges 
occurred in service actually did occur, additional medical 
evidence corroborating the Veteran's statements as to the 
severity of the physical abuse experienced in service may be 
relevant to an examiner's opinion as to a nexus between a 
current psychiatric disorder and injuries suffered in 
service.  Therefore, on remand, the RO/AMC should attempt to 
obtain these clinical records.  38 C.F.R. § 3.159(c)(1); 
Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (noting that 
the relevance of documents cannot be known with certainty 
before they are obtained).  

Similarly, the record also reflects that the Veteran receives 
disability benefits from the Social Security Administration 
(SSA).  During her October 2009 Travel Board hearing, the 
Veteran stated she currently had problems holding a job and 
receives disability benefits.  An August 2004 VA Mental 
Health Consult also indicates she receives SSA benefits.  
When VA has notice that the Veteran is receiving disability 
benefits from the SSA, and that records from that agency may 
be relevant, VA has a duty to acquire a copy of the decision 
granting SSA disability benefits, and the supporting medical 
documents on which the decision was based.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996); 38 U.S.C.A. § 5103A (b)(3), 
(c)(3) (West 2002), 38 C.F.R. § 3.159 (c)(2) (2009).  Thus, 
the RO should request copies of the Veteran's SSA medical 
records used in the determination of benefits made by SSA.  

The second stressful event the Veteran explained happened in 
connection with her duty as an Aviation Boatswains Mate 
Handler on board the USS Lexington AVT-16.  On October 29, 
1989, a plane making its first touch-and-go attempt aboard 
the USS Lexington crashed into the flight deck, while the 
Veteran was on the ship, killing five crew members, many of 
whom the Veteran stated were her friends and colleagues.  The 
Veteran stated that she witnessed the entire event and 
participated in the relief and clean-up efforts afterwards.  
Documents in the record, including a redacted mishap report, 
a deck log memorializing rescue efforts, and newspaper and 
journal articles concerning this accident, verify the 
occurrence of the accident, and the Veteran's personnel 
records confirm that she was serving on the Lexington at that 
time.

In the January 2008 SOC, the RO conceded the occurrence of 
both stressful incidents in service.  The claim for service 
connection for PTSD was denied because the RO concluded that 
the notation of PTSD in current treatment reports was only a 
provisional assessment and not a proven or working diagnosis.  
The RO also noted in the SOC that the diagnosis of bipolar 
disorder had not been shown to be associated with events in 
service.  Moreover, with regard to the plane crash on the 
Lexington, the RO indicated that there was no evidence 
supporting the Veteran's claim that she was personally 
involved in the rescue efforts associated with the accident.  
However, concerning the latter, the Board agrees with the RO 
that independent evidence has corroborated the occurrence of 
the stressful event but notes also that Veteran's presence on 
the USS Lexington at that time "implies h[er] personal 
exposure."  Pentacost v. Principi, 16 Vet. App. 124, 128 
(2002).  There does not need to be corroboration of every 
detail of a Veteran's account of a stressful incident in 
order to concede personal exposure to it.  See Pentacost, 16 
Vet. App. at 128.  Thus, given the evidence of record 
corroborating the Veteran's exposure to two stressful 
incidents in service, the Board concludes that a VA 
psychiatric examination is needed by an examiner who will 
review the medical records in this case, provide a current 
diagnosis, and express an opinion as to the likelihood that a 
current psychiatric disorder is the result of the stressful 
incidents the Veteran experienced in service or is otherwise 
related to any other event, disease, or injury shown in 
active service.

In this regard, VA's duty to assist includes providing the 
claimant a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  In this case, the private and VA 
treatment records do not provide an etiological opinion 
linking any psychiatric disorder to the in-service stressors 
or otherwise to active duty, and the Veteran has not had a VA 
examination in connection with her claim for an acquired 
psychiatric disorder, including PTSD.  Such an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations, occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With regard 
to the second criterion, the Board notes that a diagnosis of 
PTSD by mental-health professional must be presumed (unless 
evidence shows to the contrary) to have been made in 
accordance with applicable criteria in the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) as to both 
adequacy of symptomatology and sufficiency of in-service 
stressor.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997); 
38 C.F.R. §§ 3.304(f), 4.125.  Considering this, and for the 
reasons noted above, the Board concludes that such an 
examination and opinion  is needed to decide this case.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should undertake any 
additional development and/or 
notification deemed necessary for a 
full and fair adjudication of this case 
as required by recent Court decisions 
and any updated agency protocol.  In 
particular, the Veteran must be sent a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that provides an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC/RO should attempt to obtain 
clinical or inpatient treatment records 
from the NPRC or other appropriate 
repository for a six-week period of 
hospitalization in the Naval Hospital 
in Pensacola, Florida, for a concussion 
and punctured eardrum which the Veteran 
has alleged was the result of spousal 
abuse in service either in May 1989 (as 
shown on her application form) or 
November 1988 (as indicated in service 
treatment records).

3.  The AMC/RO should obtain the SSA 
records pertinent to the Veteran's 
claim for Social Security disability 
benefits, including medical records 
relied upon concerning that claim, and 
associate them with the claims file.  
All efforts to obtain these records 
should be fully documented, and SSA 
should provide a negative response if 
these records are not available.  

4.  After the receipt of any additional 
records, the Veteran should be afforded 
a VA psychiatric examination for the 
purpose of determining the nature, 
extent, and etiology of any acquired 
psychiatric disorder, including PTSD, 
as a result of the verified stressors, 
which include the November 1988 
physical assault by the Veteran's 
husband and the October 29, 1989, plane 
crash aboard the USS Lexington, in 
accordance with DSM-IV criteria.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
in conjunction with the examination.  
The examiner must indicate that the 
claims folder was reviewed, and report 
of the examination should include a 
discussion of the Veteran's medical 
history and assertions.  All necessary 
tests and studies, to include 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail.  A 
complete rationale should be provided 
for any opinion expressed.  

The examiner state whether the 
Veteran's current symptomatology is 
indicative of PTSD in accordance with 
the DSM-IV criteria, and if so, whether 
it is at least as likely as not (50 
percent probability or greater) that 
the PTSD is the result of the verified 
in-service stressors, as opposed to 
being due to some other factor or 
factors.

The examiner must also provide a 
diagnosis of any other acquired 
psychiatric disorders from which the 
Veteran suffers.  For any such 
disorder, the examiner must opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that the acquired psychiatric 
disorder(s) (other than PTSD) are the 
result of her exposure to the stressors 
in service, or otherwise related to her 
period of active duty, as opposed to 
being due to some other factor or 
factors.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

5.  After completing the above, and any 
other development deemed necessary, the 
Veteran's claim for an acquired 
psychiatric disorder, including PTSD, 
must be readjudicated based on the 
entirety of the evidence.  If the 
benefits sought on appeal are not 
granted to the appellant's 
satisfaction, she and her 
representative should be provided with 
a supplemental statement of the case, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  An 
appropriate period of time should be 
allowed for the Veteran to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


